Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 18, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  160384                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160384
                                                                    COA: 349169
                                                                    Wayne CC: 04-012890-FC
  THELONIOUS DESHANE-EAR SEARCY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 9, 2019 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration as on
  leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 18, 2020
           p0311
                                                                               Clerk